Exhibit 10.3
 
ADVISORY BOARD CONSULTING AND COMPENSATION AGREEMENT


This Advisory Board Consulting and Compensation Agreement (this “Agreement”)
dated May 15, 2015, between American Housing Income Trust, Inc,, a publicly
reporting Maryland corporation with an address for mailing purposes of 34225
North 27th Drive, Building 5, Suite 238 in Phoenix, Arizona 85085, and its
affiliates and assigns (the “Company”) and Sean Zarinegar (the “Advisor”), who
has a mailing address for notice purposes of 42132 North Mountain Cover Drive in
Anthem, Arizona 85086.


                WHEREAS, the Company has offered Advisor a position on its Board
of Directors.
 
 
WHEREAS, the Advisor has agreed to serve as a member of the Board of Directors
pursuant to the terms and conditions of this Agreement.


WHEREAS, accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.  RETENTION. The Company hereby retains the Advisor effective May 15, 2015
(the “Effective Date”) through the issuance of 1,000,000 shares of common stock
in the Company upon the Company’s confirmation of the approval of the reverse
stock split currently pending with FINRA, and to the extent such split is not
approved, an equivalent issuance based on the same percentage against issued and
outstanding shares in the Company, and in consideration, the Advisor hereby
agrees to become an Advisor to the Board for the Term provided in Section 3 to
render the services described in Section 2.


2.  DUTIES.


2.1 Assignment of Duties.  During the Term, as defined in Section 3 of this
Agreement, the Advisor shall be available to the Company to provide such
consulting and other services as may reasonably be required of him by the Board.


2.2 Availability. The Advisor agrees to devote to the Company such time as shall
be necessary for the effective conduct of his duties hereunder.  Advisor shall
be permitted to engage in outside business and other interests that do not
conflict with such duties, such as, but not limited to, continuing with his
current employment.


           3.   TERM.  The term of the Advisor’s retainer under this Agreement
(the “Term”) shall commence on the Effective Date and shall expire upon the
occurrence of an event under Section 5 of this Agreement.


           4.   COMPENSATION.


           4.1 Cash Portion of Consulting Fee.  The Company shall pay Advisor an
annual fee equal to $120,000 or 1% of the Company’s assets as reported on its
year-end balance sheet, whichever is greater, unless, an opinion of counsel or
the Company’s auditors conclude that the asset-based compensation limits or
impairs the Company’s intent of becoming a real estate investment trust or
impairs the Company’s status as a publicly reporting company in good standing
under the rules promulgated by the United States Securities and Exchange
Commission. The Consulting Fee shall be payable at the same time, in the same
manner, and  following the same procedures as apply to directors’ fees paid to
non-employee directors of the Company.  All such payments shall be paid on a
“1099” basis.


 
1

--------------------------------------------------------------------------------

 
 
4.2 Equity Portion of Consulting Fee.  The Company recognizes that the Advisor
is a significant independent contractor to the Company.  In addition to
providing advisory services to the Board of Directors based on his education,
experience and training in the business operating by the Company, the Advisor is
incurring risk and exposure in guaranteeing the First Key debt service, which
ultimately benefits the Company and its shareholders. Recognizing that the
consideration in Section 4.1 does not completely compensate the Advisor, the
Company has agreed to issue the Advisor or his designee a total of 3,000,000
shares of the Company’s common stock (post-split, as process by the Company
effective May 8, 2015) on the first, second and third anniversary.  The Company
agrees to issue these shares into its treasury for future issuance to the
Advisor with a legend indicating that the shares are for future issuance under
the terms of this Agreement. The Advisor and the Company acknowledge that,
concomitant with the execution of this Agreement, the Company is effectuating a
Stock Exchange and Restructuring Agreement (“SEA”) with ARP and “ARP Members,”
as defined under the SEA.  In the event counsel for the Company or its tax
advisors advise the Company that the stock issuance to the Advisor under this
Section 4.2 might impair the intended tax-free reorganization under the SEA, the
Company shall agree to hold the shares under this Section 4.2 in escrow until
such time the Board of Directors and its advisors conclude that the shares may
be issued in any manner that does not interfere with the intended tax free
restructuring of the Company. The compensation provided for in Sections 4.1 and
4.2 are referred to herein as the “Consulting Fee.”


           4.3 No Offset Effect. Any other compensation received by Advisor for
services performed for the Company or its affiliates shall not operate as an
offset to the Consulting Fee, or an offset to any amounts due and owing under
the Operations Agreement.


           4.4 Expense Reimbursement.  The Company shall reimburse Advisor for
all reasonable out-of-pocket expenses related to travel and miscellaneous
expenses incurred in carrying out his duties under this Agreement. Reimbursement
shall only be made against an itemized list of such expenditures signed by
Advisor in such form as required by the Company and consistent with the
Company’s policy.


           5.   TERMINATION.


           5.1 Termination Upon Death or Disability. In the  event of Advisor’s
death or total  disability  (defined as the  Advisor’s inability to perform his
duties under this Agreement for three (3) consecutive  fiscal quarters)  during
the Term, this Agreement  shall  terminate  on the  date  of  such  death  or
disability; provided that, such termination shall not relieve the Company of its
obligations  to make the  payments  as  described in Section 4 hereof accrued
through the date of such termination.


           5.2 Termination for Cause; Voluntary Termination Prior to
Term-End.  The Company may terminate this Agreement for “Cause” at any time and
without notice. The Company shall have “Cause” to terminate this Agreement if
(a) Advisor breaches any provision of this Agreement or (b) Advisor engages in
conduct which is intentionally injurious to the Company as determined by the
Board. It is not considered termination for “Cause” if the Advisor is terminated
through a majority vote of the shareholders entitled to vote.


If Advisor is terminated by the Company for Cause or if the Advisor voluntarily
terminates his services prior to the end of the Term (other than due to the
Advisor's death or disability), in consideration of a release of any actual or
perceived claims the Advisor might have against the Company, within three weeks
from the date of termination, the Advisor may send confirmation of his release
of any and all claim, and in turn, the Company shall pay the Advisor
fifty-percent (50%) of the balance due and owing over the balance of the Term
(the “For Cause Severance Payment”). The Company shall pay half of the For Cause
Severance Payment within sixty (60) days of Advisor’s confirmation of release,
and the balance within sixty (60) days thereafter.


 
2

--------------------------------------------------------------------------------

 
 
In the event the Company does not pay the For Cause Severance Payment as agreed
upon herein, the Advisor may elect to either retract his confirmation of
release, or demand a note in the amount due and owing earning six-percent
interest per annum requiring twelve equal monthly installments due on the 1st
day of each successive month (the “Note Obligation”).  The Parties agree that
the Note Obligation does not need to be memorialized in a separate agreement,
unless the Parties mutually agree otherwise.  In the event of breach of the Note
Obligation, the confirmation of release shall be null and void, and the Advisor
shall retain any and all rights, claims and actions against the Company,
including but not limited to, the amounts due under the Note Obligation.


           5.3 Termination by the Company other than for Cause. If Advisor is
terminated by the Company other than for Cause prior to the end of the Term, or
is terminated by vote of the majority of shareholders entitled to vote, Advisor
shall be entitled to payment of one-hundred percent (100%) of the balance due
and owing over the balance of the Term (the “No Cause Severance Payment”). The
Company shall pay half of the No Cause Severance Payment within sixty (60) days
of Advisor’s confirmation of release, and the balance within sixty (60) days
thereafter.


In the event the Company does not pay the No Cause Severance Payment as agreed
upon herein, the Advisor may elect to either retract his confirmation of
release, or demand a note in the amount due and owing earning six-percent
interest per annum requiring twelve equal monthly installments due on the 1st
day of each successive month (the “Note Obligation”).  The Parties agree that
the Note Obligation does not need to be memorialized in a separate agreement,
unless the Parties mutually agree otherwise.  In the event of breach of the Note
Obligation, the confirmation of release shall be null and void, and the Advisor
shall retain any and all rights, claims and actions against the Company,
including but not limited to, the amounts due under the Note Obligation.


5.4 Voluntary Termination. In the event the Advisor resigns from the Board of
Directors, and voluntarily terminates this Agreement, the Advisor agrees to
waive any and all remaining amounts due as a Consulting Fee, but retains the
right to reimbursement of any expenses.


5.5 Equity Portion of Compensation In The Event of Termination.  Regardless of
the basis for termination under Section 5.1 through Section 5.5 herein, the
Company shall issue the shares of common stock identified in Section 4.2, above,
within fifteen (15) days of the notice of termination.


           6.   CONFIDENTIALITY.


           6.1 Confidentiality of Trade Secrets or Proprietary Information.  The
Advisor acknowledges that, during Advisor’s service with the Company, Advisor
will have access to proprietary information, trade secrets, and confidential
material of the Company and its affiliates, successors and assigns, including,
without limitation, information concerning the Company’s operations, policies
and procedures, present and future business plans, financial  information,
budgets and projections, methods of doing business, and marketing, research and
development activities and strategies (the “Confidential  Information”).  Except
as required as the Member of PRM under the Operations Agreement, the Advisor
agrees, without limitation in time or until the Confidential Information shall
become public other than by Advisor’s unauthorized disclosure, to maintain the
confidentiality of the Confidential Information and refrain from divulging,
disclosing, or otherwise using the Confidential Information to the detriment of
the Company or its affiliates, successors or assigns, or for any other purpose
or no purpose.


           6.2 Enforceability of Provisions/Remedies. Advisor agrees that any
breach of the covenants contained in this Section 6 would irreparably injure the
Company.  Accordingly, the Company may, in addition to pursuing any other
remedies they may have in law or in equity, obtain an injunction against Advisor
from any court having jurisdiction over the matter, restraining any further
violation of this Section 6 by Advisor.
 
 
3

--------------------------------------------------------------------------------

 
7.   INDEMNIFICATION.  The Company agrees to indemnify, protect, defend and hold
the Advisor and his estate, heirs, and personal  representatives, harmless from
and against any actual or threatened  action, suit or proceeding, whether civil,
criminal,  administrative or investigative  (hereinafter a “Proceeding”),
and  all  losses,  liabilities,  damages and expenses, including reasonable
attorney’s fees incurred by counsel reasonably designated or approved by him, in
connection with this Agreement or his services hereunder, provided that any
consulting services giving rise to such indemnification shall have been
performed by the Advisor in good faith and, to the best of his or her knowledge,
in a lawful manner.


8.  ERRORS AND OMISSIONS INSURANCE. The Company agrees to secure at its own cost
and expense errors and omissions insurance, or similar forms of insurance, it
determines to be satisfactory to protect against foreseeable risks, errors and
omissions in Advisor performing as a director of the Board of Directors of a
publicly-traded corporation.  The Company agrees to notify Advisor in writing of
the securing of such a policy(ies) upon receipt of the same, and shall produce
to Advisor within a reasonable period of time the applicable declaration
page(s).
 
9.   OTHER PROVISIONS.
 
9.1 Independent Contractor Status. Advisor hereby acknowledges that Advisor’s
services to the Company during the Term of this Agreement will be as an
independent contractor and not as an employee and even if Advisor is
subsequently determined to have been an employee during such Term, he waives any
rights he might have to benefits of any type whatsoever, from and after the
Effective Date, except as specifically provided for herein.
 
9.2 Notices. Any notice required or permitted to be given hereunder shall be in
writing and shall be effective three (3) business days after it is properly sent
by registered or certified mail to the addresses stated in the introductory
paragraph or twenty-four (24) hours if sent via facsimile or electronic mail.
Either party to this Agreement may use such other address as either party may
from time to time designate by notice.
 
9.3 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.
 
9.4 Waivers and Amendments.  This Agreement may be amended, superseded,
cancelled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance.  No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege.  Each of the sections contained in this Agreement shall be
enforceable, independently of every other section in this Agreement, and the
invalidity or enforceability of any section shall not invalidate or render
non-enforceable any other section contained herein. If any section or provision
in a section is found invalid or unenforceable, it is the intent of the parties
that a court of competent jurisdiction shall reform the section or provisions to
produce the nearest enforceable economic equivalent.
 
9.5 Survival upon Sale or Acquisition.  This Agreement shall be considered an
asset of the Company, and shall be assumed by any entity acquiring the tangible
and intangible assets of the Company.


 
4

--------------------------------------------------------------------------------

 
 
9.6 Governing Law. The validity, interpretation, construction and performance of
this Agreement shall in all respects be governed by the laws of Maryland,
without reference to principles of conflict of law.
 
9.7 Assignment. The services to be rendered by Advisor hereunder are personal in
nature and, thus, the obligations of Advisor under this Agreement may not be
assigned to any other party.
 
9.8 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.
 
9.9 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
 
9.10 Joint Drafting, Negotiation and Conflict Waiver. Each Party agrees that
they have had an opportunity to participate in the drafting, preparation and
negotiation of this Agreement.  Each of the Parties expressly acknowledges such
participation and negotiation in order to avoid the application of any rule
construing contractual language against the drafter thereof and agrees that the
provisions of this Agreement shall be construed without prejudice to the Party
who actually memorialized this Agreement in final form. The Advisor acknowledges
that Paesano Akkashian, P.C. (“Paesano Akkashian”) has disclosed to it that it
is legal counsel to the Company, and that it does not represent the Advisor in
conjunction with this Agreement, even though Paesano Akkashian represents the
Advisor in unrelated matters. The Advisor acknowledges that Paesano Akkashian
has advised him that an actual or perceived conflict of interest may exist.  The
Advisor acknowledges that Paesano Akkashian has thoroughly explained the
conflict, and to the extent such a conflict exists, the Advisor waives the
conflict.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


AGREED:


ADVISOR                                                                           AMERICAN
HOUSING INCOME TRUST, INC.




/s/ Sean Zarinegar___________________              /s/ Eric
Stoffers____________________________
Sean
Zarinegar                                                                           By:
Eric Stoffers
Chairman of the Board of Directors






5


--------------------------------------------------------------------------------

 


 